Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This action is a response to an amendment filed on 07/08/2022 for application number 17/162,354. Claims 1, 13, 16-17, and 19-20 have been amended. Claim 5 has been cancelled. Claims 1-4 and 6-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent Nos. 10938995, 10348909, 10033876, and 9088667 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The terminal disclaimer is in compliance with 37 CFR 1.321(c) or 1.321(d) and overcomes the rejections based on nonstatutory double patenting identified in the previous office action.

Claim Interpretation
35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or configured for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or configured for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an object hosting unit that stores/associates/comprises…" in claims 1-2, 10, and 13-15. 
“a voice-based system that includes/stores/comprises…" in claims 1, 7-8, and 13. 
"a data store configured to store/include/comprise …” in claims 2-4, 6, and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-4, 6, 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2003/0035412 A1; hereinafter “Wang”) in view of Hu (US 2004/0120018 A1), and further in view of Loudermilk et al. (US 6263310 B1; herein “Loudermilk”).

Regarding claim 1, Wang discloses a system ([0019] and Fig. 1: a communication system 10) comprising: 
an object hosting unit that stores an object, the object including a graphic that is associated with a particular user that includes a digital picture or an image ([0019] and Fig. 1: an animation message system (AMS) 28 (= an object hosting unit); [0027] the AMS 28 includes an animation image repository 48; [0006] The image (= a graphic or an object) can be stored and identified by the indication (=identifier) of the image; [0047] The user may have an account that has an associated list of available animation images from which the user may select a desired image. For example, the user may be presented with small icons associated with the images in the user's account list, and the user can, e.g., click on one of the icons to select the image…The user may also select an animation image that is stored in the repository 48 from a list of images, e.g., that are associated with the sender 89. The user may have an account that has an associated list of available animation images from which the user may select a desired image; the small icon is equivalent to a unique identifier of the object (=image), and this identifier is associated with a particular user since the small icons are in the user’s account list);
a voice-based system includes a telephone associated with the particular user, separate from the object hosting unit but coupled to the object hosting unit ([0021] and Fig. 1: [0021] a user of the phone 12…The mobile phone 12 configured to communicate with the AMS 28 (= the object hosting unit)), 
wherein an audible message generated by the particular user is stored in the voice-based system for association with the object having the unique identifier ([0019] and Fig. 1: voice-mail system 32; [0021] a user of the phone 12 can log in to a website of the AMS 28 and provide information to select an image ( = an object) that is stored in the AMS 28, and to associate that image with an audio message stored in the voice-mail system 32; ([0024] the voice-mail system 32 may prompt a user that has provided an audio message for storage to press a certain button on a keypad of the phone 12 or 18 to indicate that the audio message is to be associated with an image; [0046] The AMS 28 receives the recorded message in the voice-mail interface 60, and stores the message in the audio repository 46.),
wherein the object hosting unit further comprises a unit that associates the audible message with the object so that the audible message can be accessed when the object is accessed ([0059] and Fig. 6: At stage 122, the user of the sending device 89 provides information to the AMS 28 (= the object hosting unit) to provide or select the audio message and animation image. The user logs into the web page hosted by the web server 42 and selects an animation image by providing information through the web server 42 to the GUI 58 that conveys the selection to the animation image repository 48.); and 
a computing device that accesses the object hosting unit over a link to access the object and the audible message ([0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28. The recipient accesses the appropriate web page using the URL provided via e-mail or MT-SMS. With the appropriate web page accessed, the recipient 90 downloads the animated audio message and plays the animated audio message on the receiving device 90; [0062] At stage 134, the user of the recipient device 90 accesses the AMS 28 and retrieves the animated audio message. This stage is similar to stage 88 of FIG. 4.).
But Wang does not disclose (a) an object hosting unit that stores an object having a unique identifier, wherein the object hosting unit is further configured to store a plurality of other objects having other unique identifiers and information associated with the plurality of other objects, (b) wherein a plurality of audible messages generated by the particular user is stored in the voice-based system for association with the object having the unique identifier; and (c) wherein the object hosting unit further comprises a unit that associates the plurality of audible messages with the object having the unique identifier so that the plurality of audible messages can be accessed when the object is accessed.
However, in the context of providing a picture changer with recording and playback capability, Hu discloses a system wherein a plurality of audible messages generated by a particular user is stored in a voice-based system for association with an object having a unique identifier ([0026]: storage means for storing the recorded audio corresponding to the at least one scanned image print at a unique storage location uniquely associated with the identification information…whereby the indicia provides a means to correspond the at least one image print with the corresponding audio recording; [0079] the present invention references image prints as photographic prints, and annotation as human speech or voice;  [0177] a particular portfolio message is associated with a particular image print being displayed, thus providing additional or supplemental annotation (= one or more additional audio messages) to the annotation (= a first audio message) of a particular image print; this indicates a system wherein an image (= an object) has a unique identifier and a portfolio of audio messages (= a plurality of audio messages) can be associated uniquely to that image), and 
wherein the system uniquely associates each of the plurality of audible messages with the object having the unique identifier so that each of the plurality of audible messages can be accessed when the object is accessed ([0028] storing the recorded audio corresponding to the top-most stacked image print in a storage means at a storage location uniquely associated with the identification information corresponding to the top-most stacked image print; playing back from the storage means the recorded audio corresponding to the top-most stacked image print displayed at the viewing aperture of the display apparatus, whereby the indicia provides a means to correspond the top-most stacked image print with the corresponding audio recording, and whereby the display apparatus is convenient for both displaying image prints and playing back audio associated with the image prints.).
Furthermore, in the same field of endeavor, Loudermilk discloses associating a plurality of audible messages with an object so that the plurality of audible messages can be accessed with the object (Col. 2, Lines 31-36: Another object of the present invention is to provide a picture frame (= an object) with multiple pictures, with multiple audio messages associated with each of the displayed pictures (i.e., multiple audio messages associated with a picture or an object) , such that a user can initiate playback of an audio message associated with a particular picture by activating a switch associated with that particular picture; Col. 8, Lines 44-48: multiple messages may be associated with a single picture/face of the geometric shape, with playback of the multiple messages initiated by multiple activations of the corresponding switch (i.e., multiple message scrolling with multiple switch activations, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Wang, based on the above teachings from Hu and Loudermilk, to obtain the limitations of claim 1, because a data store that stores an object having a unique identifier can also store other objects having other unique identifiers, and because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable multimedia messaging using telephones. 

Regarding claim 2, Wang, Hu, and Loudermilk disclose the limitations of claim 1 as set forth, and Wang further discloses wherein the object hosting unit includes a data store ([0027] the AMS 28 (= the object hosting unit) includes an animation image repository 48 (= a data store)).

Regarding claim 3, Wang, Hu, and Loudermilk disclose the limitations of claim 2 as set forth, and Wang further discloses wherein the data store includes one or more database servers that store the object and the plurality of other objects and information associated with the other objects ([0027] and Figs. 1 and 3: a software architecture 38 of the AMS 28 includes a streaming server 40, a web server 42, a subscriber database 44, an audio repository 46, an animation image repository 48…).  

Regarding claim 4, Wang, Hu, and Loudermilk disclose the limitations of claim 2 as set forth, and Wang further discloses wherein the data store includes a plurality of servers ([0027] and Figs. 1 and 3: a software architecture 38 of the AMS 28 includes a streaming server 40, a web server 42, a subscriber database 44, an audio repository 46, an animation image repository 48…).  
 
Regarding claim 6, Wang, Hu, and Loudermilk disclose the limitations of claim 2 as set forth, and Wang further discloses wherein the data store further comprises a plurality of web servers ([0027] and Figs. 1 and 3: a software architecture 38 of the AMS 28 includes a streaming server 40, a web server 42, a subscriber database 44, an audio repository 46, an animation image repository 48…).  

Regarding claim 8, Wang, Hu, and Loudermilk disclose the limitations of claim 1 as set forth, and Wang further discloses wherein the voice-based system includes a voicemail system ([0024] and Fig. 1: The voice-mail system 32 is a standard voice-mail system modified to provide audio messages to the AMS 28; [0029] and Fig. 3: The voice-mail interface 60 is configured to provide an interface between the voice-mail system 32 and the AMS 28).

Regarding claim 9, Wang, Hu, and Loudermilk disclose the limitations of claim 1 as set forth, and Hu further discloses a system wherein a plurality of audible messages generated by the particular user is stored in a voice-based system for association with an object having a unique identifier ([0026]: storage means for storing the recorded audio corresponding to the at least one scanned image print at a unique storage location uniquely associated with the identification information…whereby the indicia provides a means to correspond the at least one image print with the corresponding audio recording; [0079] the present invention references image prints as photographic prints, and annotation as human speech or voice;  [0177] a particular portfolio message is associated with a particular image print being displayed, thus providing additional or supplemental annotation (= one or more additional audio messages) to the annotation (= a first audio message) of a particular image print; this indicates a system wherein an image (= an object) has a unique identifier and a portfolio of audio messages (= a plurality of audio messages) can be associated uniquely to that image), and 
wherein the system uniquely associates each of the plurality of audible messages with the object having the unique identifier so that each of the plurality of audible messages can be accessed when the object is accessed ([0028] storing the recorded audio corresponding to the top-most stacked image print in a storage means at a storage location uniquely associated with the identification information corresponding to the top-most stacked image print; playing back from the storage means the recorded audio corresponding to the top-most stacked image print displayed at the viewing aperture of the display apparatus, whereby the indicia provides a means to correspond the top-most stacked image print with the corresponding audio recording, and whereby the display apparatus is convenient for both displaying image prints and playing back audio associated with the image prints.).
A skilled artisan would have been able to apply these teachings from Hu to derive wherein the information associated with the plurality of other objects includes other graphics associated with a plurality of other users.

Regarding claim 10, Wang, Hu, and Loudermilk disclose the limitations of claim 1 as set forth, and Wang further discloses wherein the object hosting unit includes one or more web servers and wherein the system further comprises a one or more computing devices that establish a session with the one or more web servers ([0027] and Fig. 3: AMS 28 includes a web server 42; [0028] and Fig. 3: The GUI 58 can communicate with the web server 42 to receive indications from a user to perform various functions; [0041] The web server 42 hosts a website that allows a user of, e.g., the wireless device or computer, to select an animation image and an audio message…The web server 42 further hosts web pages associated with the animated audio messages).

Regarding claim 11, Wang, Hu, and Loudermilk disclose the limitations of claim 10 as set forth, and Wang further discloses wherein each of the one or more computing devices includes a processing unit that executes a browser application to interact with the one or more web servers ([0027] and Fig. 3: AMS 28 includes a web server 42; [0028] and Fig. 3: The GUI 58 can communicate with the web server 42 to receive indications from a user to perform various functions; [0041] The web server 42 hosts a website that allows a user of, e.g., the wireless device or computer, to select an animation image and an audio message…The web server 42 further hosts web pages associated with the animated audio messages), and 
wherein each of the one or more computing devices further comprises a personal computer ([0019] FIG. 1: a communication system 10 includes a mobile communication device (MCD), here a portable phone 12, a personal digital assistant (PDA) 14, a computer 16, and a hard-wired telephone 18, connected through a mobile circuit/data network 20).  

Regarding claim 12, Wang, Hu, and Loudermilk disclose the limitations of claim 1 as set forth, and Wang further discloses wherein the telephone is one of, a cellular phone, a mobile phone or a voice over IP based phone ([0020] and Fig. 1: The telephones 12, 18 are configured to communicate bi-directionally with the voice-mail system 32. For example, the mobile phone 12 can communicate wirelessly to the network 20,).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (mobile phone) which anticipates the genus (MPEP 2131.02).

Regarding claim 13, Wang discloses a computer implemented method comprising: 
storing, via an object hosting unit that includes a plurality of servers, an object that is associated with a particular user on an object hosting unit, the object including a graphic that is associated with the particular user that includes a digital picture or an image ([0019] and Fig. 1: an animation message system (AMS) 28 (= an object hosting unit); [0027] the AMS 28 includes an animation image repository 48; [0006] The image (= a graphic or an object) can be stored and identified by the indication of the image; [0047] The user may have an account that has an associated list of available animation images from which the user may select a desired image. For example, the user may be presented with small icons associated with the images in the user's account list, and the user can, e.g., click on one of the icons to select the image; the small icon indicating an object (=image)is associated with a particular user since the small icons are in the user’s account list); 
associating an audible message for the particular user with the object ([0022] through the network 20, the mobile phone 12 can, e.g., transmit voice or other audio messages for storage in the voice-mail system 32 ( thus associating an audible message with a user); [0027] and Fig. 3: the AMS 28 can receive audio messages and video images, convert them to appropriate formats if needed, animate the audio message using the image (= associating the audible message for the particular user with the object), and provide the animated audio message to a desired recipient; [0056] The user further designates or otherwise provides information to allow the AMS 28 to associate the recorded audio message with an animation image), 
wherein the audible message with the identifier for the particular user is generated using a voice-based system that includes a telephone associated with the particular user, wherein the telephone is a mobile phone having a microphone utilizable to capture the audible message ([0021] and Fig. 1: a user of the phone 12…The mobile phone 12 configured to communicate with the AMS 28 (= the object hosting unit); [0019] and Fig. 1: voice-mail system 32; [0021] and Fig. 1: a user of the phone 12 can log in to a website of the AMS 28 and provide information to select an image ( = an object) that is stored in the AMS 28, and to associate that image with an audio message stored in the voice-mail system 32; [0024] the voice-mail system 32 may prompt a user that has provided an audio message for storage to press a certain button on a keypad of the phone 12 or 18 to indicate that the audio message is to be associated with an image; [0046] The AMS 28 receives the recorded message in the voice-mail interface 60, and stores the message in the audio repository 46.); 
converting a plurality of audible messages with the identifier for the particular user into audio clips in an audio clip format ([0046] audio format engine 54 converting the audio message to an appropriate format if necessary; thus, creating an audio clip for each message); and 
associating an audio clip with the object that is associated with the particular user so that the audio clip can be accessed when the object is accessed via another mobile phone ([0005] animating the image in association with the audio message to produce an animated audio message; [0006] The image can be stored and identified by the indication of the image. The animated audio message can be stored and information for retrieving the animated audio message can be sent toward an intended recipient of the animated audio message; [0059] and Fig. 6: At stage 122, the user of the sending device 89 provides information to the AMS 28 to provide or select the audio message and animation image. The user logs into the web page hosted by the web server 42 and selects an animation image by providing information through the web server 42 to the GUI 58 that conveys the selection to the animation image repository 48; [0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset (= another mobile phone) or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28.).  
But Wang does not disclose (a) an object having a unique identifier that is associated with a particular user on an object hosting unit, (b) associating a plurality of audible messages with an identifier for the particular user with the object having the unique identifier, and (c) associating the audio clips with the object having the unique identifier that is associated with the particular user so that the audio clips can be accessed when the object is accessed via another mobile phone.
However, in the context of providing a picture changer with recording and playback capability, Hu discloses a system wherein a plurality of audible messages generated by the particular user is stored in the voice-based system for association with an object having a unique identifier ([0026]: storage means for storing the recorded audio corresponding to the at least one scanned image print at a unique storage location uniquely associated with the identification information…whereby the indicia provides a means to correspond the at least one image print with the corresponding audio recording; [0079] the present invention references image prints as photographic prints, and annotation as human speech or voice;  [0177] a particular portfolio message is associated with a particular image print being displayed, thus providing additional or supplemental annotation (= one or more additional audio messages) to the annotation (= a first audio message) of a particular image print; this indicates a system wherein an image (= an object) has a unique identifier and a portfolio of audio messages (= a plurality of audio messages) can be associated uniquely to that image), and 
wherein the system uniquely associates each of the plurality of audible messages with the object having the unique identifier so that each of the plurality of audible messages can be accessed when the object is accessed ([0028] storing the recorded audio corresponding to the top-most stacked image print in a storage means at a storage location uniquely associated with the identification information corresponding to the top-most stacked image print; playing back from the storage means the recorded audio corresponding to the top-most stacked image print displayed at the viewing aperture of the display apparatus, whereby the indicia provides a means to correspond the top-most stacked image print with the corresponding audio recording, and whereby the display apparatus is convenient for both displaying image prints and playing back audio associated with the image prints.).
Furthermore, in the same field of endeavor, Loudermilk et al. (US 6263310 B1) discloses associating a plurality of audible messages with an object so that the plurality of audible messages can be accessed with the object (Col. 2, Lines 31-36: Another object of the present invention is to provide a picture frame (= an object) with multiple pictures, with multiple audio messages associated with each of the displayed pictures (i.e., multiple audio messages associated with a picture or an object) , such that a user can initiate playback of an audio message associated with a particular picture by activating a switch associated with that particular picture; Col. 8, Lines 44-48: multiple messages may be associated with a single picture/face of the geometric shape, with playback of the multiple messages initiated by multiple activations of the corresponding switch (i.e., multiple message scrolling with multiple switch activations, etc.). A skilled artisan would have been able to apply this teaching to modify the method of Wang to derive associating the audio clips with the object having the unique identifier that is associated with the particular user so that the audio clips can be accessed when the object is accessed via another mobile phone
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Wang, based on the above teachings from Hu and Loudermilk, to obtain the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable multimedia messaging using telephones.  

Regarding claim 14, Wang, Hu, and Loudermilk disclose the limitations of claim 13 as set forth, and Wang further discloses wherein the object is accessed via access to the object hosting unit via the another mobile phone ([0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset (= another mobile phone) or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28).  

Regarding claim 15, Wang, Hu, and Loudermilk disclose the limitations of claim 13 as set forth, and Wang further discloses establishing a session, by an application of the another mobile phone, with a web server of the object hosting unit ([0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset (= another mobile phone) or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28).

Regarding claim 16, Wang discloses a computer implemented method comprising: 
storing first data in a data store, the first data representing an object that is associated with a particular user, the object including a digital picture or an image ([0019] and Fig. 1: an animation message system (AMS) 28 (= an object hosting unit); [0027] the AMS 28 includes an animation image repository 48; [0006] The image (= a graphic or an object) can be stored and identified by the indication of the image; [0047] The user may have an account that has an associated list of available animation images from which the user may select a desired image. For example, the user may be presented with small icons associated with the images in the user's account list, and the user can, e.g., click on one of the icons to select the image; the small icon indicating the object (=image) is associated with a particular user since the small icons are in the user’s account list, thus creating first data representing an object that is associated with a particular user ); 
storing second data in the data store, the second data associating an audible message with the object, wherein the audible message is generated by a first mobile phone associated with the particular user ([0027] and Fig. 3: the AMS 28 can receive audio messages and video images, convert them to appropriate formats if needed, animate the audio message using the image (= creating a second data associating the audible message with the object), and provide the animated audio message to a desired recipient; [0056] The user further designates or otherwise provides information to allow the AMS 28 to associate the recorded audio message with an animation image); 
converting a plurality of audible messages into audio clips ([0046] audio format engine 54 converting the audio message to an appropriate format if necessary; thus, creating an audio clip for each message); and 
storing third data in the data store, the third data associating the audio clip with the object such that the audio clip is accessible by a second mobile phone in connection with the second mobile phone accessing the object ([0005] animating the image in association with the audio message to produce an animated audio message; [0006] The image can be stored and identified by the indication of the image. The animated audio message can be stored and information for retrieving the animated audio message can be sent toward an intended recipient of the animated audio message; [0059] and Fig. 6: At stage 122, the user of the sending device 89 provides information to the AMS 28 to provide or select the audio message and animation image (thus creating a third data associating the audio clip with the object). The user logs into the web page hosted by the web server 42 and selects an animation image by providing information through the web server 42 to the GUI 58 that conveys the selection to the animation image repository 48; [0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset (= another mobile phone) or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28.).  .  
But Wang does not disclose (a) storing first data in a data store, the first data representing an object having a unique identifier that is associated with a particular user, the object including a digital picture or an image, (b) the second data associating a plurality of audible messages with the object, wherein the plurality of audible messages [[is]]are generated by a first mobile phone associated with the particular user; and (c) storing third data in the data store, the third data associating the audio clips with the object such that the audio clips are accessible by a second mobile phone in connection with the second mobile phone accessing the object.
However, in the context of providing a picture changer with recording and playback capability, Hu discloses a system wherein a plurality of audible messages generated by the particular user is stored in the voice-based system for association with an object having a unique identifier ([0026]: storage means for storing the recorded audio corresponding to the at least one scanned image print at a unique storage location uniquely associated with the identification information…whereby the indicia provides a means to correspond the at least one image print with the corresponding audio recording; [0079] the present invention references image prints as photographic prints, and annotation as human speech or voice;  [0177] a particular portfolio message is associated with a particular image print being displayed, thus providing additional or supplemental annotation (= one or more additional audio messages) to the annotation (= a first audio message) of a particular image print; this indicates a system wherein an image (= an object) has a unique identifier and a portfolio of audio messages (= a plurality of audio messages) can be associated uniquely to that image), and 
wherein the system uniquely associates each of the plurality of audible messages with the object having the unique identifier so that each of the plurality of audible messages can be accessed when the object is accessed ([0028] storing the recorded audio corresponding to the top-most stacked image print in a storage means at a storage location uniquely associated with the identification information corresponding to the top-most stacked image print; playing back from the storage means the recorded audio corresponding to the top-most stacked image print displayed at the viewing aperture of the display apparatus, whereby the indicia provides a means to correspond the top-most stacked image print with the corresponding audio recording, and whereby the display apparatus is convenient for both displaying image prints and playing back audio associated with the image prints.).
Furthermore, in the same field of endeavor, Loudermilk et al. (US 6263310 B1) discloses associating a plurality of audible messages with an object so that the plurality of audible messages can be accessed with the object (Col. 2, Lines 31-36: Another object of the present invention is to provide a picture frame (= an object) with multiple pictures, with multiple audio messages associated with each of the displayed pictures (i.e., multiple audio messages associated with a picture or an object) , such that a user can initiate playback of an audio message associated with a particular picture by activating a switch associated with that particular picture; Col. 8, Lines 44-48: multiple messages may be associated with a single picture/face of the geometric shape, with playback of the multiple messages initiated by multiple activations of the corresponding switch (i.e., multiple message scrolling with multiple switch activations, etc.). A skilled artisan would have been able to apply this teaching to modify the method of Wang to derive storing third data in the data store, the third data associating the audio clips with the object such that the audio clips are accessible by a second mobile phone in connection with the second mobile phone accessing the object.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Wang, based on the above teaching from Hu and Loudermilk, to obtain the limitations of claim 16, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable multimedia messaging using telephones.  

Regarding claim 17, Wang, Hu, and Loudermilk disclose the limitations of claim 16 as set forth, and Wang further discloses wherein the plurality of audible messages are associated with an identifier for the particular user ([0022] through the network 20, the mobile phone 12 can, e.g., transmit voice or other audio messages for storage in the voice-mail system 32; thus, associating audible messages with a particular user.).  

Regarding claim 18, Wang, Hu, and Loudermilk disclose the limitations of claim 16 as set forth, and Wang further discloses wherein the data store includes one or more servers that store the object, and wherein the data store is further configured to store a plurality of other objects having other unique identifiers ([0027] and Figs. 1 and 3: a software architecture 38 of the AMS 28 includes a streaming server 40, a web server 42, a subscriber database 44, an audio repository 46, an animation image repository 48; [0006] The image (= a graphic or an object) can be stored and identified by the indication (=identifier) of the image; thus the animation image repository 48 is configured to store a plurality of other objects having other unique identifiers).  

Regarding claim 19, Wang, Hu, and Loudermilk disclose the limitations of claim 16 as set forth, and Wang further discloses wherein the audio clips are accessible via an application of the second mobile phone ([0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset (= second mobile phone) or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28.).  

Regarding claim 20, Wang, Hu, and Loudermilk disclose the limitations of claim 16 as set forth, and Wang further discloses wherein the audio clips are accessible via an application of the second mobile phone in connection with the second mobile phone accessing the object via the application of the second mobile phone  ([0044] FIG. 4 shows a process 70 of providing an animated audio message to a mobile handset (= second mobile phone) or personal computer receiver 90 using a mobile handset sender 89; [0053] and Fig. 4: At stage 88, the recipient 90 accesses the web page hosted by the web server 42 containing the animated audio message in the AMS 28.).  .  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bhardwaj et al. (US 2007/0208570 A1) – VOIP based communication.
Loudermilk (US 2001/0041975 A1) – Associating an audio message for a user with a particular picture.
Finnigan (US 20010008554 A1) – Associating a plurality of audible messages with a particular user.
Blumenfeld et al. (US 20070223668 A1) discloses associating a plurality of audible messages with a particular user so that the plurality of audible messages can be accessed via a trigger

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471